PER CURIAM.
Brian Challis appeals the revocation of his probation and the sentences imposed for offenses occurring between February 25, 1996, and August 18, 1996. We affirm the revocation of probation without further discussion. Challis’ sentences were imposed pursuant to the 1995 sentencing guidelines. We remand this case to the trial court to reconsider the sentences imposed. See Smith v. State, 761 So.2d 419, 422 (Fla. 2d DCA 2000).
Revocation affirmed; remanded to reconsider sentencing.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.